— Motion to change venue granted and indictment removed for trial from the County Court of Livingston County to Supreme Court, Monroe County. Memorandum: Defendant was originally indicted in Livingston County for murder in the second degree and other crimes. He was convicted of manslaughter in the first degree and on appeal we reversed and granted a new trial (People v Acomb, 87 AD2d 1, application for lv to app dsmd 56 NY2d 1034). Subsequently we granted defendant’s motion for a change of venue and the indictment was transferred to Supreme Court, Monroe County (People v Acomb, 94 AD2d 978). Thereafter, on jurisdictional grounds, the indictment was dismissed with leave to the People to submit the charge of manslaughter in the first degree to the Grand Jury (see People v Gonzales, 61 NY2d 633). A Livingston County Grand Jury having now returned an indictment on that charge, defendant again moves for a change of venue. The motion is granted for the reasons stated in our previous memorandum (see People v Acomb, 94 AD2d 978, supra). Present — Dillon, P. J., Callahan, Doerr, Boomer and Moule, JJ. (Order entered Sept. 14, 1984.)